EXHIBIT 99.1 INDEX TO UNAUDITED PRO FORMA SUMMARY FINANCIAL DATA Page Unaudited Pro Forma Condensed Consolidated Statement of Income of Seanergy Maritime Holdings Corp., BET and MCS for the Year Ended December 31, 2009 2 Unaudited Pro Forma Condensed Consolidated Statement of Income of Seanergy Maritime Holdings Corp., BET and MCS for the Six Months Ended June 30, 2010 5 Unaudited Conversion of MCS Consolidated Statement of Income from IFRS to U.S. GAAP for the Year Ended December 31, 2009 7 Unaudited Conversion of MCS Consolidated Statement of Income from IFRS to U.S. GAAP for the Period Ended May 20, 2010 8 SEANERGY, BET AND MCS UNAUDITED PRO FORMA FINANCIAL STATEMENTS Accounting Treatment The accompanying unaudited pro forma condensed consolidated statements of income give pro forma effect to (i) Seanergy Maritime Holding Corp.'s, orSeanergy's, acquisition of a 50% ownership interest in Bulk Energy Transport (Holdings) Limited, or BET, which was completed on August 12, 2009, (ii) Seanergy's acquisition of a 51% ownership interest in Maritime Capital Shipping Limited, or MCS, which was completed on May 20, 2010, and (iii) Seanergy's acquisition of the remaining 49% ownership interest in MCS, which was completed on September 15, 2010. We control BET through our right to appoint a majority of the BET board of directors. The acquisitions were accounted for under theacquisition method of accounting and accordingly, the net assets acquired have been recorded at their fair values. Basis of Accounting — The consolidated financial statements have been prepared in accordance with U.S. GAAP. The unaudited pro forma summary financial information is for illustrative purposes only. You should not rely on the unaudited pro forma condensed statement of income for December 31, 2009 or the six month period ended June 30, 2010 as being indicative of the historical financial position and results of income that would have been achieved had the business combination been consummated as of January 1, 2009. The unaudited pro forma condensed statement of income for the year ended December 31, 2009 has been derived from (i) the audited (historical) statement of income of Seanergy and its subsidiaries for the year ended December 31, 2009 (ii) the the unaudited statement of income of BET for the six months ended June 30, 2009 as converted to U.S. GAAP from IFRS; (iii) the unaudited statement of income of BET for the period from July 1, 2009 to August 12, 2009; and (iv) the unaudited statement of income of MCS for the year ended December 31, 2009 converted to U.S. GAAP from IFRS. In addition, for MCS there are certain adjustments made to the pro forma statement of income to reflect the disposals of eight vesselsfor the year ended December 31, 2009, that were not part of the acquisition by Seanergy. The unaudited pro forma condensed statement of income for the six month period ended June 30, 2010 has been derived from (i) the unaudited (historical) statement of income of Seanergy and its subsidiaries for the six month period ended June 30, 2010; and (ii) the unaudited statement of income of MCS for the period from January 1, 2010 to May 20, 2010 converted to U.S. GAAP from IFRS. In addition, for MCS there are certain adjustments made to the pro forma statement of income to reflect the disposals of eight vesselsfor the six month period ended June 30, 2010, that were not part of the acquisition by Seanergy. The pro forma adjustments primarily relate to the allocation of the purchase price, including adjusting assets and liabilities to fair value with related changes in depreciation and amortization expense. 1 Seanergy Maritime Holdings Corp., Bulk Energy Transport (Holdings) Limited and Maritime Capital Shipping Limited Unaudited Pro Forma Consolidated Statement of Income For the year ended December 31, 2009 Bulk Energy Maritime Pro Forma Including Fair Value Adjustments and adj for the period 7/1-8/12/09 Seanergy (G1) Transport (G2) Capital Shipping Disposal of 8 vessels Debit Credit Total Pro Forma Revenues: Vessel revenue– related party - - - (G3) Vessel revenue – non-related party - ) (N1) - - Commissions – related party ) - ) Commissions –non related party ) - ) Vessel revenue ) Expenses: Direct voyage expenses ) ) - - (G3) - ) Vessel operating expenses ) ) ) (N1) (G3) ) Voyage expenses – related party ) - ) Management fees – non related party - - ) (N1) ) Management fees - related party ) ) - (G3) - ) General and administration expenses ) - ) 85 (N1) 27 - ) General and administration expenses – related party ) - ) Depreciation ) ) ) (N1) (G3) (G4) ) (D1) Amortization of deferred dry-docking costs ) ) ) (N1) - (G5) ) (D2) Vessels' impairment loss - - ) (N2) - - - Gain from acquisition - Operating Income (Loss) ) ) 2 Other Expenses: Interest and finance costs ) ) ) (N1) (G6) (D4) ) (D3) Interest and finance costs – shareholders ) - ) Interest income – money market funds 53 )(N1) - (G3) Loss on interest rate swaps ) - ) (N1) - - ) Income tax - - ) - - - ) Foreign currency exchange gains (losses), net ) - - - 7 (G3) ) Other Income (Expense) Net income (loss) ) ) Less: Net Income/(Loss)Attributable to the Noncontrolling interest - - (E1) - (E1) ) Net Income/(Loss) attributable to Seanergy ) ) Net Income per common share Basic Diluted Weighted average common shares outstanding (Note 8) Basic Diluted Pro Forma Adjustments and Eliminations (in thousands of U.S. dollars, except for share and per share data, unless otherwise stated): (G1)Derived from the consolidated statement of income of Seanergy Maritime Holdings Corp. and subsidiaries for the year ended December 31, 2009. BET Acquisition (G2)As reported under U.S. GAAP for the six months period ended June 30, 2009. (G3) Represents the additional revenue, operating and other expenses for the BET Vessels operating from July 1, 2009 to August 12, 2009. (G4) Represents adjustments to the depreciation expense for BET operating from July 1, 2009 to August 12, 2009. (G5)To eliminate amortization of drydocking costs for BET due to fair value adjustments. (G6) To adjust interest and finance costs and deferred financing costs for BET of $1,519, as if the increased margin and prepayment was effective from January 1, 2009. 3 MCS Acquisition (D1) To adjust depreciation expense based on the fair value of the vessels as of the date of acquisition. (D2) To eliminate the amortization of dry-docking costs due to fair value adjustments. (D3) To adjust interest and finance costs, as if the increased margin was effective from January 1, 2009. (D4) To eliminate amortization of deferred financing costs. Note 1: Subsequent to December 31, 2009, Maritime Capital Shipping disposed of eight vessels, the related debt and other assets and liabilities.These transactions have been adjusted in the pro forma schedule to be able to better reflect the business acquired by Seanergy and the pro forma impact. (N1) Reflects the operations of the 8 disposed vessels for the year ended December 31, 2009. (N2) For the year ended December 31, 2009, under US GAAP all impairment losses relate to the 8 disposed vessels. (E1) To reflect non controlling interest of 50% ownership in BET. Basic: Net income $ Weighted average of common shares outstanding — basic Net income per common share-basic $ Diluted: Net income $ Weighted average common shares outstanding Effect of dilutive common stock equivalents Pro forma weighted average number of common shares outstanding — diluted Net income per common share-diluted $ Thus, as of December 31, 2009, securities that could potentially dilute basic EPS in the future that were included in the computation of diluted EPS as mentioned above are: Convertible note – to related party Contingently-issuable shares – earn-out Total Thus, as of December 31, 2009, securities that could potentially dilute basic EPS in the future that were not included in the computation of diluted EPS as mentioned above are: Underwriters purchase options - common shares Underwriters purchase options - warrants Private warrants Public warrants Total 4 Seanergy Maritime Holdings Corp. and Maritime Capital Shipping Limited Unaudited Pro Forma Consolidated Statement of Income For the six months ended June 30, 2010 Pro Forma Including Fair Value Adjustments Seanergy (G1) Maritme Capital Shipping (G2) Disposals of 8 vessels Debit Credit Total Pro Forma Revenues: Vessel revenue - related party 24,068 - 24,068 Vessel revenue - non-related party 18,138 26,692 (5,571 ) (G7) 39,259 Commissions - related party (826 ) - (826 ) Commissions - non-related party (559 ) (844 ) 147 (G7) (1,256 ) Vessel revenue, net 25,848 (5,424 ) Expenses: Direct voyage expenses (535 ) (50 ) (585 ) Vessel operating expenses (12,090 ) (4,657 ) 2,008 (G7) (14,739 ) Voyage expenses - related party (449 ) - (449 ) Management fees - non related party (58 ) (360 ) (418 ) Management fees - related party (1,171 ) - (1,171 ) General and administration expenses (2,622 ) (1,415 ) 73 (G7) (3,964 ) General and administration expenses -related party (348 ) - (348 ) Depreciation (12,917 ) (5,409 ) 2,510 (G7) 253 (G3) (16,069 ) Amortization of deferred drydocking costs (1,467 ) (475 ) 158 (G7) 317 (G4) (1,467 ) Operating Income 13,482 (675 ) 253 317 Other expenses: Interest and finance costs (5,412 ) (2,437 ) 511 (G7) 861 (G8) 124 (G5) (8,075 ) Interest income 281 3 - - - 284 Loss on interest rate swaps (2,761 ) (1,222 ) - - - (3,983 ) Income tax (31 ) - (31 ) Foreign currency exchange gains(losses), net 90 (13 ) - - - 77 Net Income 9,813 (164 ) 1,114 441 Less: Net (income) attributable to the NCI (1,279 ) (G6) - (1,279 ) Net Income/(loss) attributable to Seanergy 52 (164 ) Net Income per common share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic 60,276,226 60,276,226 Diluted 60,276,226 60,276,226 5 Pro Forma Adjustments and Eliminations (in thousands of U.S. dollars, except for share and per share data, unless otherwise stated): (G1) Derived from the consolidated statement of income of Seanergy Maritime Holdings Corp. and subsidiaries for the six months ended June 30, 2010. (G2) Derived from the MCS conversion from IFRS to US GAAP of the unaudited consolidated statement of operations for the period ended May 20, 2010. (G3) To adjust MCS depreciation expense based on the fair value of the vessels as of the date of acquisition. (G4) To eliminate amortization of deferred financing costs due to fair value adjustments. (G5) To eliminate amortization of dry-docking costs due to fair value adjustments. (G6) To reflect non controlling interest of 50% ownership in BET and 49% ownership in MCS. (G7) Reflects the operations of the 8 disposed vessels during 2010 and prior to the acquisition. (G8) To adjust interest and finance costs for MCS, as if the increased margin was effective from January 1, 2010. Basic: June 30, 2010 Net income $ Weighted average of common shares outstanding — basic Net income per common share-basic $ Diluted: Net income $ Weighted average common shares outstanding Effect of dilutive common stock equivalents - Pro forma weighted average number of common shares outstanding — diluted Net income per common share-diluted $ Thus, as of June 30, 2010, securities that could potentially dilute basic EPS in the future that were not included in the computation of diluted EPS as mentioned above are: Underwriters purchase options - common shares Underwriters purchase options - warrants Private warrants Public warrants Total 6 Maritime Capital Shipping Limited Unaudited Consolidated Statement of Income Conversion From IFRS to US GAAP For the year ended December 31, 2009 As Reported Under Adjustments to Convert IFRS to US GAAP As Presented Under IFRS Debit Credit US GAAP Revenues from vessels - - Commissions - Cost of services ) - (B1) - (B1) Vessel Revenue, net - Vessel operating expenses - (B1) (B1) ) Management fees - (B1) - ) Administrative expenses ) - 98 (B1) ) Depreciation of assets - (B1) (B2) ) 98 (B1) (B4) Amortization of deferred drydocking costs - (B4) - ) Impairment of assets ) - (B3) ) Operating Income Loss ) ) Finance costs ) - (B1) ) Finance income 53 - - 53 Loss on interest rate swaps - (B1) - ) Net Income Loss ) ) Income tax expense - - ) Net Income Loss ) ) Adjustments to Convert From IFRS to US GAAP (in thousands of U.S. dollars, unless otherwise noted): (B1) Reclassification to align with presentation of Seanergy's financial statements presentation. (B2) To adjust depreciation from 7/1 to 12/31/09 based on 30 years useful life in accordance with Seanergy's US GAAP accounting policy, as adopted on July 1, 2009. (B3) To reverse the impairment loss recorded under IFRS calculated for the 9 vessels acquired by Seanergy.US GAAP and IFRS utilize different methodologies for calculating impairment loss.Under US GAAP, if the undiscounted cash flows were used, there is no impairment loss for the nine vessels acquired. (B4) To reclassify the amortization of dry docking that is considered a component of vessel depreciation under IFRS. 7 Maritime Capital Shipping Limited Unaudited Consolidated Statement of Income Conversion From IFRS to US GAAP For the period January 1, 2010 to May 20, 2010 As Reported Under Adjustments to Convert IFRS to US GAAP As Presented Under IFRS Debit Credit US GAAP Revenues from vessels (B1) - Commissions ) (B1) - ) Vessel Revenue, net - Direct voyage expenses 60 (B4) 10 (B1) ) Vessel operating expenses ) 11 (B2) (B1) ) 10 (B1) (B1) - (B1) Management fees - (B1) - ) Administrative expenses ) - 40 (B3) ) 60 (B4) 13 (B1) Depreciation of assets ) - ) Amortization of deferred drydocking costs ) - - ) Operating Income Finance costs ) - (B1) ) - 81 (B1) Finance income 3 - - 3 Interest rate swap interest - (B1) - ) Other finance costs 81 81 (B1) - - Foreign currency exchange losses - 13 (B1) ) Net Income Income tax expense (B5) - - Net Income Adjustments to Convert From IFRS to US GAAP (in thousands of U.S. dollars, unless otherwise noted): (B1) Reclassification to align with presentation of Seanergy's financial statements presentation. (B2) Represents additional operating expenses. (B3) To eliminate administrative expenses. (B4) To reclass administrative expenses. (B5) To eliminate tax expense related toeight vessels sold. 8
